DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-9, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al (US2010/0241243) in view of Dull et al (US2015/0227121).

Regarding claims 1, 19 and 20, Hans teaches a method performed by one or more data processing apparatus for selecting actions to be performed by an agent interacting with an environment, the method comprising:
(Hans, “in the simulation of the operation of the technical system or in real operation an optimum action is selected in a suitable manner, starting from a state of the technical system, which leads to the next stage of the technical system”, [0035]; “Reinforcement learning has long been known from the prior art and represents one approach to automated learning for resolving optimum control problems. As already explained above, with this reinforcement learning (also referred to as the RL method below) an action selection rule (also referred to below as a policy) is identified, which a so-called agent which executes the action controls in the optimum manner within a predetermined environment”, [0037])
obtaining a graph of nodes and edges that represents an interaction history of the agent with the environment, wherein:
	each node in the graph represents a possible state of the environment,
	each edge in the graph connects a respective pair of nodes in the graph, and
(Hans, “a graph-based pathfinding which in deterministic RL problems can find any given known state. This method is based on the idea of constructing a graph during exploration of which the nodes represent states and the edges represent actions executed… By executing the actions with which the edges along the path found are labeled one arrives at the destination state from the current state”, [0064]; an action a causes a state transition from s to s’, [0037]; “learn the safety function from the already existing exploration data, i.e. from observations of state transitions in the form of (s, a, r, s') tuples. In this case r designates the reward which is awarded for the action a, which puts the state s into the state s'”, [0045]; the known tuples (s, a, r, s') represent interaction history; “a neural fitted Q iteration (NFQ) as well as methods based on recurrent neural networks”, [0057], outputs of an RNN are based on the history of temporal inputs/iterations; RNN is a class of neural networks with an infinite impulse response)
	an edge in the graph connects a pair of nodes in the graph only if the state of the environment can transition from one of the nodes in the pair of nodes to the other node in the pair of nodes;
(Hans, “…whether the respective action is a permissible or impermissible action in the technical system, with the action only being executed if it is permissible”, [0007]; an action is a transition from current state s to next state s’)
generating an encoded representation of the graph representing the interaction history of the agent with the environment;
(Hans, “By executing the actions with which the edges along the path found are labeled one arrives at the destination state from the current state”, [0064]; labeling the found paths is a encoding process)
processing an input based on the encoded representation of the graph using an 
selecting an action from a plurality of possible actions to be performed by the agent using the action selection output generated by the 
(Hans, “With the action selection rule the operating states of the technical system are selected in the optimum manner in accordance with predetermined criteria, for example the states can be selected so that the best level of efficiency of the technical system or the lowest wear on the technical system occurs”, [0035-0037])
	Hans does not expressly disclose but Dull teaches:
	an action selection neural network;
(Dull, Fig. 1; “an action selection rule PO which has already been determined in advance by learning a neural network NN”, [0031])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dull into the system or method of Hans in order to obtain optimum action selection using a neural network. The combination of Hans and Dull also teaches other enhanced capabilities.

Regarding claim 2, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 1, further comprising:
identifying one or more new states of the environment, wherein:
	(i) the state of the environment transitions into the one or more new states as a result of the agent performing the selected action, and
	(ii) the state of the environment did not previously transition into any of the new states as a result of the agent performing previously selected actions during the interaction of the agent with the environment;
determining a reward based on the new states of the environment; and
adjusting the current values of the action selection neural network parameters based on the reward using a reinforcement learning technique.
(Hans, “the actions executed will each be evaluated as a function of the state in which the action is executed and the new state achieved by the action with a reward, with this reward in particular also being used, after the exploration of the states, to learn a method for adjustment or control of the technical system based on the states run and the actions evaluated. Preferably an action is also categorized as impermissible with the aid of this reward, with actions for which the rewards are less than a predetermined value being classified as impermissible”, [0011])

Regarding claim 3, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 2, wherein determining the reward based on the new states of the environment comprises:
determining the reward based on the number of new states of the environment.
(Hans, “In this case the states of a category are run with the reinforcement learning method based on a reward function, whereby in accordance with the reward function, an action is allocated a reward if it leads to a state in the category just executed in which the exploration of a least one action is still possible. Preferably in the reinforcement learning method an action selection rule is updated after running a predetermined number of states, whereby the newly added actions and the respective state in which the respective newly added action is executed as well as the new state achieved by the action are taken into account in the updating”, [0021], meaning reward is based on the newly added states)

Regarding claim 4, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 1, wherein each node in the graph that represents the interaction history of the agent with the environment corresponds to a state of the environment that the environment previously transitioned into as a result of the agent performing previously selected actions during the interaction of the agent with the environment.
(Hans, Fig. 1; “The BurnSim environment is indicated in FIG. 1 by the reference characters BS. Typically in this case the states of the BurnSim problem are designated as s, s' and the actions executed are designated as a. s' is the follow-up state in this case which follows from the state s on execution of an action a”, [0097, 0037])

Regarding claim 5, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 4, wherein each edge in the graph connects a pair of nodes in the graph only if the state of the environment previously transitioned from one of the nodes in the pair of nodes to the other node in the pair of nodes as a result of the agent performing previously selected actions during the interaction of the agent with the environment.
(Hans, Fig. 1; “when categories are used, a graph-based pathfinding method is used for running the states and possible actions. In this method a graph is constructed while the states are being run of which the nodes correspond to the states run and of which the edges correspond to the actions executed and in which, for each node, the category of the corresponding state is stored, or whereby on reaching a state in which all possible actions have already been explored, i.e. executed and/or classified with the safety function as impermissible a search is made in the graph for a path to a state in the same category in which actions can still be explored and whenever such a path is found this state is reached via this path. In the event of no path to a state in the same category being found in which there are still actions to be explored, the states of the subsequent category are run”, [0020])

Regarding claim 6, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 4, wherein the environment is a software environment, each state of the software environment corresponds to a respective state of a user interface of the software environment, and the action selected to be performed by the agent defines a particular interaction with the user interface of the software environment.
(Hans, Fig. 1; “The BurnSim environment is indicated in FIG. 1 by the reference characters BS. Typically in this case the states of the BurnSim problem are designated as s, s' and the actions executed are designated as a. s' is the follow-up state in this case which follows from the state s on execution of an action a”, [0097, 0037]; BurnSim environment is a software environment)

Regarding claim 7, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 4, wherein the environment is a real-world environment, each state of the real-world environment corresponds to a respective spatial position in the real-world environment, the agent is a robotic agent interacting with the real-world environment, and the action selected to be performed by the agent defines a physical action that causes the agent to move in the real-world environment.
(Hans, Fig. 1; “Furthermore actions are defined in the technical system which describe the modification of specific adjustment variables at the technical system, such as the modification of valve settings, increasing pressure and the like. The state of the technical system is put into a new follow-up state by an action. Known learning methods in such cases learn an optimum action selection rule which for each state of the technical system defines the optimum action for putting the system into a new state. Each action is typically awarded in such cases either a reward or a punishment, especially one including a cost function, with an optimum dynamic behavior of the technical system able to be achieved with the aid of the rewards”, [0003], [0097-0099], real-world technical system; Dull, “the position of one or more guide blades, in particular in the compressor of the gas turbine… the position of one or more valves for supplying cooling air”, [0021])

Regarding claim 8, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 1, wherein:
the nodes in the graph that represents the interaction history of the agent with the environment represent every possible state of the environment; and
each node in the graph is associated with data that indicates whether the environment previously transitioned into the state represented by the node as a result of the agent performing previously selected actions during the interaction of the agent with the environment.
(Hans, “The safety function thus guarantees that unknown states will only be explored if they are classified as safe in accordance with predetermined criteria. As well as a safety function a backup policy is also used in the inventive method, wherein on reaching unknown, previously not yet run states of the technical system, the subsequent actions will be selected based on this backup policy. The backup policy is used to return the states of the technical system to known states. With this backup policy it is guaranteed that the states of the technical system run back from a new unknown state into a known state area again. This avoids the states of the technical system moving through actions into state regions which can lead to damage to the technical system”, [0007])

Regarding claim 9, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 8, wherein the environment is a software environment defined by a set of program code, each state of the software environment corresponds to execution of a respective element of the set of program code, and the action selected to be performed by the agent defines an input to be provided to the software environment.
(Hans, Fig. 1; “The BurnSim environment is indicated in FIG. 1 by the reference characters BS. Typically in this case the states of the BurnSim problem are designated as s, s' and the actions executed are designated as a. s' is the follow-up state in this case which follows from the state s on execution of an action a”, [0097, 0037]; BurnSim environment is a software environment)

Regarding claim 16, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 1, wherein the current values of the action selection neural network parameters
are determined during interaction of the agent with a previous environment and
are not adjusted during the interaction of the agent with the environment.
(Hans, “f no further action is to be explored in the current state a search is made in the graph for a state of which the level corresponds to the current state to the explored and for which actions that can still be safely explored exist”, [0064])

Claim(s) 10-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al (US2010/0241243) in view of Dull et al (US2015/0227121) and further in view of Wang et al (NerveNet learning structured policy, 2018).

Regarding claim 10, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination does not expressly disclose but Wang teaches the method of claim 1, wherein generating an encoded representation of the graph representing the interaction history of the agent with the environment comprises:
processing the graph using a graph neural network to generate the encoded representation of the graph.
(Wang, Figs. 1-2; “graph neural networks (GNNs)”, “model the structure of the reinforcement learning agents using GNNs”, “generalize neural networks to graph-structured data”, p6; “we aimed to exploit the body structure of Reinforcement Learning agents in the form of graphs. We introduced a novel model called NerveNet which uses a Graph Neural Network to represent the agent’s policy”, “We demonstrate that policies learned by NerveNet are significantly better than policies learned by other models and are able to transfer even in a zero-shot setting”, p15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the modified system or method of Hans and Dull in order to generalize neural networks to graph-structured data using graph neural networks for efficient reinforcement learning. The combination of Hans, Dull and Wang also teaches other enhanced capabilities.

Regarding claim 11, the combination of Hans, Dull and Wang teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 10, wherein processing the graph using a graph neural network to generate the encoded representation of the graph comprises:
generating a respective encoded representation of each node of the graph; and
combining the respective encoded representation of each node of graph to generate the encoded representation of the graph.
(Wang, Figs. 1-2)

Regarding claim 12, the combination of Hans, Dull and Wang teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 11, wherein combining the respective encoded representation of each node of the graph comprises summing the respective encoded representations of each node of the graph.
(Wang, “Message Aggregation”, “A is the aggregation function which may be a summation” eq. (3), p4)

Regarding claim 17, the combination of Hans and Dull teaches its/their respective base claim claim(s).
The combination of Hans, Dull and Wang further teaches the method of claim 1, wherein the input to the action selection neural network is based on:
(i) the encoded representation of the graph, and
(ii) encoded representations of one or more previous graphs, wherein each previous graph represents an interaction history of the agent with the environment as of a respective previous time step.
(Wang, “Nodes in the graph have state vectors which are recurrently updated based on their history and received messages”, p6)

Regarding claim 18, the combination of Hans, Dull and Wang teaches its/their respective base claim claim(s).
The combination further teaches the method of claim 17, further comprising:
using a recurrent neural network to process an input comprising:
	(i) the encoded representation of the graph, and
	(ii) an output of the recurrent neural network at a previous time step, to generate a recurrent neural network output;
	wherein the input to the action selection neural network comprises the recurrent neural network output.
(Wang, Fig. 2;  “recurrent neural networks (RNNs)… Among RNN based methods, many are only applicable to special structured graph, e.g., sequences
or trees…One class of models which are applicable to general graphs are so-called graph neural networks (GNNs) …The inference procedure is a forward pass that exploits a fixed-length propagation process which resembles synchronous message passing system in the theory of distributed computing … Nodes in the graph have state vectors which are recurrently updated based on their history and received messages”, p6)


Allowable Subject Matter
Claim(s) 13-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 13-15 recite(s) limitation(s) related to particular steps of summing encoded representations of each node of a graph, and generating a respective encoded representation of each node of the graph. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				6/13/2022